Citation Nr: 9926832	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  99-16 683	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees directly by the 
Department of Veterans Affairs from past-due benefits.




ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel









INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.


FINDINGS OF FACT

1. In April 1992, the RO denied the veteran's original claim 
for entitlement to service connection for PTSD and a brain 
concussion and the veteran appealed.

2. In October 1995, the Board dismissed the veteran's claim 
of entitlement to service connection for a brain 
concussion and remanded the issue of entitlement to 
service connection for PTSD to the RO for additional 
development.

3. In December 1995, the attorney was retained by the veteran 
to provide legal representation to the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter 
referred to as "the court") in an appeal from the Board's 
decision "Docket No. 95-1205" with the veteran's 
objective to achieve a 100 percent rating from VA for his 
service-connected disability.

4. In a March 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating effective from November 19, 1991, the date of the 
original claim.

5. A notice of disagreement as to the issues of an increased 
rating for PTSD and a total rating due to individual 
unemployability due to service-connected disabilities was 
received by the RO on September 21, 1998.

6. In a June 1999 decision, the Board assigned a 100 percent 
rating to the veteran's PTSD and, in a July 1999 action 
the RO implemented the total rating for PTSD, effective 
from November 19, 1991.

7. The veteran's attorney did not perform services that 
resulted in the award of past due benefits to the veteran 
after the June 1999 Board decision.


CONCLUSION OF LAW

The criteria for payment of attorney fees pursuant to the 
terms of the December 1995 attorney fee agreement have not 
been met.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold requirements for eligibility for attorney fees 
paid by the VA from past due benefits are: (1) A final 
decision promulgated by the Board; (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988; and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

The basic facts in this case do not appear to be in dispute.  
In April 1992, the RO denied entitlement to service 
connection for PTSD and a brain concussion.  The veteran 
appealed and, in October 1995, when the Board reviewed his 
case, it dismissed the issue of entitlement to service 
connection for a brain concussion and determined that 
additional development was necessary prior to a final 
decision regarding the issue of entitlement to service 
connection for PTSD. That issue was returned to the RO for 
accomplishment of that development.  In December 1995, the 
veteran and his attorney representative entered into an 
agreement that provided for the payment of 20 percent past 
due benefits awarded to the veteran as attorney fees.  The 
agreement between the parties specified that the attorney 
would represent the veteran in the court in "an appeal from 
a decision by the [Board] Docket No. 95-1205" and was filed 
with the Office of the Clerk of the court in January 1996.  
According to the agreement "[t]he [veteran's] objective 
[was] to secure a 100 percent rating from the [VA] for his 
service-connected disability, including the appropriate 
effective date for this award."  Subsequently, in a March 
1998 rating decision, the RO granted service connection for 
PTSD and assigned a 50 percent disability evaluation.  On 
September 21, 1998, the RO received the veteran's notice of 
disagreement regarding the issues of an increased rating for 
PTSD and a total rating due to individual unemployability due 
to service-connected disabilities.  In a decision dated June 
28, 1999, the Board allowed a 100 percent evaluation for the 
veteran's PTSD, and the RO's effectuation of that Board 
decision apparently resulted in the award of past due 
benefits to the veteran in the amount of $118,355.00, with 20 
percent, or $23,671.00, representing the maximum attorney fee 
payable from past due benefits.

The Board would observe that, in a statement from the veteran 
submitted by his representative in July 1999, the veteran 
essentially accepted and agreed that the fee of $23,671.00 
was reasonable, and requested that the Board approve and 
grant the fee.  However, as a prerequisite for payment of 
attorney fees by the Secretary from the veteran's past due 
benefits, the attorney must perform services after a final 
Board decision.  In this case, it is clear that the attorney 
was retained in December 1995 after the Board remanded the 
issue of entitlement to service connection for PTSD to the 
RO.  The court has specifically held that an RO decision 
could never be considered a decision for the purposes of a 
fee agreement under 5904(c)(1) even if the RO completed the 
Board's appellate review function by awarding all benefits 
sought on appeal.  Matter of Stanley, 9 Vet App. 203, 208 
(1996).  A fee may not be charged, allowed or paid for 
services of agents and attorneys with respect to services 
provided before the Board first makes a final decision in the 
case (Emphasis added).  38 U.S.C.A. § 5904(c)(1); In the 
Matter of the Fee Agreement of Smith, 4 Vet. App. 487 (1993); 
see also In the Matter of the Fee Agreement of Stanley, 10 
Vet. App. 104 (1997).

Generally, the threshold event in establishing the right to 
charge a fee is a final appellate determination denying the 
benefit(s) sought.  There is no express requirement that the 
decision be a denial, but as a practical matter, if a claim 
is allowed by the Board, there is no further action to be 
taken on it and, hence, no further need for legal services.  
In a claim for an increased rating, an award for a rating of 
less than 100 percent by the Board may be reviewed conversely 
as a denial of a 100 percent rating and the right to receive 
paid legal representation arises.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

There is no provision in the law for waiver of the 
requirement that the matter at issue must first have been the 
subject of a final decision by the Board.  This requirement 
was discussed by the VA Office of General Counsel in a 
precedent opinion that cited an analysis of the legislative 
history of the Veterans Judicial Review Act (VJRA, Public Law 
100-687, 102 Stat. 4105 (1998)) contained in a decision of 
the court in In the Matter of Smith, 1 Vet. App. 492, 508-509 
(1991) (Steinberg, J., concurring), that emphasized that 
Congress envisioned that there would be paid representation 
only after the Board first enters a final decision on the 
claim.  The General Counsel concluded that an attorney may 
not receive or solicit a fee in connection with 
representation of a claimant before the VA on a benefits 
issue until after the Board first issues a final decision on 
that claim.  VA O.G.C. Prec. No. 18-92; 57 Fed. Reg. 49747 
(1992).  The VA regulation that implements the statutory 
language regarding the circumstances under which a fee may be 
charged is also explicit on this point.  38 C.F.R. 
§ 20.609(c).  "[A]ttorneys-at-law and agents may charge 
claimants or appellants for their services only if all of the 
following conditions have been met:...(1) A final decision has 
been promulgated by the Board of Veterans' Appeals with 
respect to the issue or issues involved..." (Emphasis added). 

In a typical case, after the Board has denied a claim, the 
claimant at that point hires an attorney to prepare an appeal 
to the court or initiate new proceedings at the VA level such 
as a request for reconsideration of the Board denial or the 
filing of another claim or a claim to reopen.  If an attorney 
has already been retained, his or her services are pro bono 
until the date of the Board decision.  A fee may be charged 
for all services subsequently rendered on the same issue.  
See Stanley, 10 Vet. App. 104 (1997).  If any benefits are 
later awarded, through adjudication at any level, reasonable 
attorney fees may be charged.

In the instant case, it is clear that the attorney was 
retained in December 1995, after the Board remanded the issue 
of entitlement to service connection for PTSD and years prior 
to any final Board decision regarding an increased rating for 
PTSD, and that no work that resulted in the award of past due 
benefits was performed after the date of the June 1999 Board 
decision.  Simply put, the fee for the work that resulted in 
the award of past due benefits to the veteran was performed 
prior to the final June 1999 Board decision.  Accordingly, 
the Board concludes that attorney fees from past due benefits 
are not payable directly by the Secretary pursuant to the 
December 1995 attorney fee agreement.









ORDER

Attorney fees from past due benefits may not be awarded 
pursuant to the terms of the December 1995 attorney fee 
agreement and the benefit sought is denied.



		
	WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals



 


